Citation Nr: 1758237	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  07-16 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Whether accrued benefits were payable at the time of the Veteran's death?

3. Entitlement to service connection for diabetes mellitus type 2 for purposes of accrued benefits. 

4. Entitlement to service connection for peripheral neuropathy of the right and left lower extremities for purposes of accrued benefits.

5. Entitlement to service connection for arteriosclerotic heart disease with congestive heart failure for purposes of accrued benefits. 



REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1944 to January 1946. He died in March 2006. The appellant is his widow. 

This matter originally comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In April 2009, the appellant testified before the undersigned.

In February 2011, the Board requested an independent medical opinion from a specialist regarding the cause of the Veteran's death. 

In a July 2011 Board decision, the claim of entitlement to service connection for the cause of death was denied. The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In a November 2012 memorandum decision, the Court vacated the July 2011 decision and remanded the matter for readjudication consistent with the decision. 

In June 2013, the Board again denied the claim, and the appellant again appealed to the Court. In June 2015, the Court granted a joint motion for remand. 

In September 2015, the Board remanded the appeal for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the May 2015 joint motion, the parties agreed that the Board erred when it did not remand the case to require the RO to issue a statement of the case on the issue of whether the appellant was entitled to any accrued benefits. See Manlincon v. West, 12 Vet. App. 238 (1999). Specifically, a June 2006 rating decision considered entitlement to the cause of the Veteran's death and entitlement to accrued benefits. The parties to the joint motion determined that the December 2006 notice of disagreement encompassed the claim for accrued benefits. 

The September 2015 remand failed to address this matter.  In an effort to ensure full compliance with the joint motion approved by the Court, the Board will remand the specific issue as directed. 

In this respect, a review of the claims folder shows that in September 2005, VA in pertinent part denied entitlement to service connection for diabetes mellitus type 2, peripheral neuropathy of the right and left lower extremities, posttraumatic stress disorder (PTSD), and arteriosclerotic heart disease with congestive heart failure. In October 2005, prior to the Veteran's death, he submitted a notice of disagreement with those issues. In January 2006, a statement of the case was furnished which only addressed the issue of entitlement to service connection for PTSD. The Veteran's disagreement with the additional issues remained pending at the time of his death. Thus, a statement of the case must be issued for purposes of accrued benefits. See 38 C.F.R. § 3.1000(d)(5) (2017); Manlincon.

The claim of entitlement to service connection for the cause of the Veteran's death is inextricably intertwined with the accrued benefits issues and is deferred pending the development requested herein. See Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue). 

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case addressing the following issues: whether any accrued benefits were payable at the time of the Veteran's death; entitlement to service connection for diabetes mellitus type 2 for purposes of accrued benefits; entitlement to service connection for peripheral neuropathy of the right and left lower extremities for purposes of accrued benefits; and entitlement to service connection for arteriosclerotic heart disease with congestive heart failure for purposes of accrued benefits. If, and only if, the appellant completes her appeal by filing a timely substantive appeal on the issues should they be returned to the Board. 38 U.S.C. § 7104 (2012). 

2. Upon completion of the requested development and any additional development deemed appropriate, readjudicate the issue of entitlement to service connection for the cause of the Veteran's death. If the benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case and given an opportunity for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

